DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA :  In the event the determination of the status of the application as subject to AIA  35 U.S.C: 102 and 103 (or as subject to pre-AIA  35 U.S.C: 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status:  

Election/ Restriction Requirement
Applicants election of Invention I and subsequent selection of claims 1 – 16 is acknowledged.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “substantially motionless” in claim 3 is a relative term which renders the claim indefinite. It can be inferred that applicant explains that substantially motionless is that the ultrasound probe stays in the same as beam steering occurs (see [0025]: “In some embodiments, the ultrasound device 100 may remain substantially motionless while it steers ultrasound beams in different directions to collect ultrasound data along the different scanlines 108-131”). However, the term is not defined by the claim nor does the specification provide a definite standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.

Claim Rejections - 35 USC § 102(a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 6, 7, 11, 12, 13 and 16 are rejected under 35 U.S.C. 102((a)(1)]) as anticipated by Hall et al. (US 20140243671 A1). 

Hall teaches:
Claim 1: An apparatus (Abstract: “An ultrasound imaging system)  for detecting motion (Abstract: “The system and method includes acquiring probe motion data with a motion sensing system”) during a three-dimensional ultrasound imaging sweep ([0002]: “For example, probe position data for a plurality of frames may be used to generate 3D or 4D ultrasound data of a volume” – as the data for the ultrasound (US) frames is being used to generate 3D US data, it can be understood that the US imaging is 3D US imaging since 3D US images are produced), the apparatus comprising: 
a processing device in operative communication with an ultrasound device ([0017]: “The ultrasound imaging system 100 also includes a processor…The processor 116 is in communication with the probe 106”), the processing device configured to automatically compare first ultrasound data collected from a set of locations at a first time by the ultrasound device and second ultrasound data collected from the set of locations at a second time by the ultrasound device ([0040]: “According to an embodiment, the processor 116 may compare first probe motion data acquired from the motion sensing system 107 while the probe 106 is in the probe holder 125 before acquiring the ultrasound data with second probe motion data acquired from the motion sensing system 107 while the probe 106 is in the probe holder 125 after acquiring the ultrasound data” – The ultrasound data during the first probe motion is the first ultrasound data and likewise the ultrasound data during the second probe motion is the second ultrasound data. The embodiment explained in [0040] will be the primary embodiment used in the office action),
wherein the first and second times are during the three-dimensional ultrasound imaging sweep  ([0002]: “For example, probe position data for a plurality of frames may be used to generate 3D or 4D ultrasound data of a volume” – The  data is used for 3D image data. Therefore, the data collected can be considered as taken during the 3D imaging sweep because it is converted to a 3D image). 
Claim 3: wherein the ultrasound device is configured to remain substantially motionless during the three-dimensional ultrasound imaging sweep ([0022]: “A non-limiting list of additional acquisition patterns that may be used to acquire 3D or 4D ultrasound data includes rotating the probe 106 about an axis, sweeping the probe through an angle, and freehand scanning of a volume.” – in light of the 112b rejection : the probe rotating is the probe moving substantially motionless as the probe is staying at one point so it is motionless in the x and y axes.)

Claim 5: wherein the processing device is configured, when automatically comparing the first and second ultrasound data, to determine a difference between the first and second ultrasound data by: 
Option 1: computing a cross-correlation between the first and second ultrasound data; 
Option 2: computing a maximum absolute difference between the first and second ultrasound data;
or 
Option 3: computing an average absolute difference between the first and second ultrasound data.
Hall teaches option 2 ([0040]: “According to an embodiment, the processor 116 may compare the first probe motion data to the second probe motion data. If the difference between the first probe motion data and the second probe motion data is within a predetermined threshold, the processor 116 may give an indication…. If the difference between the first probe motion data and the second probe motion data is greater than the predetermined threshold, the processor 116 may give a warning …”) – The difference between the first and second motions are the maximum differences as one first motion and one second motion  value are being compared. As there is only one value that value is the maximum value and the difference between those values is the maximum difference.
Claim 6: wherein the processing device is further configured to: automatically determine that the difference between the first and second ultrasound data exceeds a threshold difference ([0040]: “If the difference between the first probe motion data and the second probe motion data is greater than the predetermined threshold”).

Claim 7: wherein the processing device is further configured to: automatically perform an action based on determining that the difference between the first and second ultrasound data exceeds the threshold difference ([0040]: “If the difference between the first probe motion data and the second probe motion data is greater than the predetermined threshold, the processor 116 may give a warning that the level of drift in the motion sensing system 107 is unacceptable”).

Claim 11: wherein the processing device is configured, when automatically performing the action, to generate a notification that motion has occurred ([0040]: “The warning may be communicated as an audible warning, or a visible warning on the display device 118.”).

Claim 12: wherein the processing device is configured: 
Option 1: when automatically comparing the first and second ultrasound data to determine the difference between the first and second ultrasound data by computing a cross-correlation between the first and second ultrasound data, and when automatically determining that the difference between the first and second ultrasound data exceeds a threshold difference, to determine that the cross-correlation is less than a certain value; 
Option 2: when automatically comparing the first and second ultrasound data to determine the difference between the first and second ultrasound data by computing a maximum absolute difference between the first and second ultrasound data, and when automatically determining that the difference between the first and second ultrasound data exceeds a threshold difference, to determine that the maximum absolute difference is greater than a certain value; 
or 
Option 3: when automatically comparing the first and second ultrasound data to determine the difference between the first and second ultrasound data by computing an average absolute difference between the first and second ultrasound data, and when automatically determining that the difference between the first and second ultrasound data exceeds a threshold difference, to determine that the average absolute difference is greater than a certain value.
Hall teaches option 2 ([0040]: “According to an embodiment, the processor 116 may compare the first probe motion data to the second probe motion data. If the difference between the first probe motion data and the second probe motion data is within a predetermined threshold, the processor 116 may give an indication…. If the difference between the first probe motion data and the second probe motion data is greater than the predetermined threshold, the processor 116 may give a warning …”). The difference between the first and second motions are the maximum differences as one first motion and one second motion  value are being compared. As there is only one value that value is the maximum value and the difference between those values is the maximum difference. Furthermore, as the first motion and second motion are only one value each, the average of the first motion is simply the first motion and the average of the second motion is simply the second motion. 

Claim 13: wherein the processing device is further configured to: configure the ultrasound device to collect the first ultrasound data from the set of locations at the first time and the second ultrasound data from the set of locations at the second time; and receive the first and second ultrasound data ([0067] To that end, the processor may compare position information of a displayed image frame with position information of a plurality of second images, as shown in block 806. The plurality of second images may be images acquired by following an orthogonal sweep protocol – the position information from the displayed frame is the first ultrasound data from the first location and the position information from the second images is the second ultrasound data at the second location).

Claim 16: The apparatus of claim 13, wherein the processing device is further configured to configure the ultrasound device to collect the first and second ultrasound data at a beginning and end, respectively, of the three-dimensional ultrasound imaging sweep ([0040]: “According to an embodiment, the processor 116 may compare first probe motion data acquired from the motion sensing system 107 while the probe 106 is in the probe holder 125 before acquiring the ultrasound data with second probe motion data acquired from the motion sensing system 107 while the probe 106 is in the probe holder 125 after acquiring the ultrasound data”. Before acquiring is the beginning and after acquiring is the end). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4, 8, 9, 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. in view of Xu et al. (US 20200359991 A1). 

Claim 2: Hall teaches first and second locations (see [0040]).
Hall does not teach a set of locations comprises a scanline.
However Xu, in the same field of ultrasound collection devices, teaches wherein the set of locations comprises a scan line ([0070]: “By aligning an ultrasound probe with the locations 1006, 1008, 1010 provided on the graphic 1000, a user can obtain image frames of the previously identified lung abnormalities” – it is known to one having ordinary skill in the art that an ultrasound image is composed of multiple scan lines by acquiring waves along  different directions. Therefore in order to obtain image frames at the locations provided (1006, 1008, 1010, etc.) the user must follow scan lines to cover the area of those locations. The locations then comprise a scan line as the include paths to scan in order to acquire the images).
Claim 4: Hall teaches first and section locations (see [0040]).
Hall does not teach wherein the set of locations is one set among multiple sets of location within a three-dimensional volume from which the ultrasound device collects ultrasound data during the three-dimensional ultrasound imaging sweep.
However Xu, in the same field of ultrasound collection devices, teaches wherein the set of locations is one set among multiple sets of location within a three-dimensional volume from which the ultrasound device collects ultrasound data during the three-dimensional ultrasound imaging sweep ([0033]: “The 2D matrix arrays may be configured to scan electronically in both the elevational and azimuth dimensions (via phased array beamforming) for 2D or 3D imaging” and [0070]: “Within the lungs, the graphic 1000 includes abnormality indicators 1006, 1008, 1010 superimposed over abnormality locations that were determined through one or more previously performed ultrasound scans. By aligning an ultrasound probe with the locations 1006, 1008, 1010 provided on the graphic 1000, a user can obtain image frames of the previously identified lung abnormalities” – the locations 1006, 1008, and 1010 all comprise one set of locations among the multiple set of 3 locations).

Claim 8: Hall teaches automatically preforming an action ([0040]: “…the processor 116 may give a warning that the level of drift in the motion sensing system 107 is unacceptable” – the warning serves as the action).
Hall does not teach wherein the processing device is configured, when automatically performing the action, to configure the ultrasound device to abort the three- dimensional imaging sweep.
However Xu et al, in the same field of ultrasound commands, teaches when automatically performing the action, to configure the ultrasound device to abort the three- dimensional imaging sweep ([0039]: “Instructions may also include technique-based commands, e.g., “Move ultrasound probe slower”; “Slow down”; “Stop”; “or “Continue.” – the ability of the ultrasound to “stop” is the device configured to abort the 3D imaging sweep)

Claim 9: Hall teaches a notification in the form of a warning ([0040]: “The warning may be communicated as an audible warning, or a visible warning on the display device 118.”).
Hall does not teach explicitly the notification indicating that the three-dimensional imaging sweep was aborted due to excessive motion. However, the function of the warning/notification in Hall is to indicate to the user an error. Issuing warning and errors are known in the art and simply changing the notification to indicate, i.e.: via text on a screen, the reason for the warning is an obvious variant of an already known process of issuing a user a warning. 
The changing of text is even evidenced by Xu which teaches template based commands comprising of different changing texts ([0039]: “Instructions may also include technique-based commands, e.g., “Move ultrasound probe slower”; “Slow down”; “Stop”; “or “Continue.” ) 
Therefore, the notion of changing a notification to indicate different things is well known in the art and it would have been obvious to one having ordinary skill int the art, before the effective filing date, to notify the user that the imaging sweep was aborted due to excessive motion in order to notify the user of the exact cause of the warning so the user can correct it in the next scan in order to ensure more accurate scanning. 
Claim 10: Hall teaches automatically preforming an action ([0040]: “…the processor 116 may give a warning that the level of drift in the motion sensing system 107 is unacceptable” – the warning is the action).
Hall does not teach to configure the ultrasound device to restart the three- dimensional imaging sweep.
However Xu et al, in the same field of ultrasound commands, teaches wherein the processing device is configured, when automatically performing the action, to configure the ultrasound device to restart the three- dimensional imaging sweep ([0039]: “Instructions may also include technique-based commands, e.g., “Move ultrasound probe slower”; “Slow down”; “Stop”; “or “Continue.” – the ability of the ultrasound to “stop” and “continue” is the device configured to  restart the imaging sweep)

Claim 14: Hall teaches a first and second location (See [0040]).
Hall does not teach other locations explicitly.
However Xu, in the same field of ultrasound collection devices, teaches wherein the processing device is further configured to configure the ultrasound device to collect ultrasound data from only one other set of locations between the first time and the second time ([0070]: “Within the lungs, the graphic 1000 includes abnormality indicators 1006, 1008, 1010 superimposed over abnormality locations that were determined through one or more previously performed ultrasound scans. By aligning an ultrasound probe with the locations 1006, 1008, 1010 provided on the graphic 1000, a user can obtain image frames of the previously identified lung abnormalities” – the locations 1006, 1008, 1010 are collected at different times. Location 1008 can be considered as the other set of locations between 1006 and 1010).

Claim 15: Hall teaches a first and second location.
Hall does not teach other locations explicitly.
However Xu, in the same field of ultrasound collection devices, teaches wherein the processing device is further configured to configure the ultrasound device to collect ultrasound data from multiple other set of locations between the first time and the second time ([0070]: “Within the lungs, the graphic 1000 includes abnormality indicators 1006, 1008, 1010 superimposed over abnormality locations that were determined through one or more previously performed ultrasound scans. By aligning an ultrasound probe with the locations 1006, 1008, 1010 provided on the graphic 1000, a user can obtain image frames of the previously identified lung abnormalities” – the locations 1006, 1008, 1010 are collected at different times. Location 1008 and 1010 can be considered as the other set of locations between the first time and the second time such as when the scan starts and ends).
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M: APPIAH MENSAH whose telephone number is (571)272-1041:  The examiner can normally be reached on M-TH: 8:30AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool: To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718:  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system:  Status information for published applications may be obtained from either Private PAIR or Public PAIR:  Status information for unpublished applications is available through Private PAIR only:  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair: Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free): If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Delia M: Appiah Mensah/
Examiner, Art Unit 3793
/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793